DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-20.
3.            Claim(s) 1-20 are rejected.  This rejection is NON-FINAL.
 
Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 
5.            Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
a.       Claim(s) 1, 15, and 18 and hence claims 1-20:
(1) The claimed limitation “the topography” lacks antecedent basis. 
(2) The claimed limitation tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography is indefinite because it is unclear whether this limitation tiles the weight matrix (which is determined based on the selected one or more input connections) or tiles the elements in forming the weight matrix. The claim language appears to suggest the former, yet tiling one object by itself does not appear to have technical or legal significance.  Moreover, the disclosure appears to describe the latter (see e.g., ¶¶ [0156]-[0157] and [0160] of the present disclosure).  For the purpose of examination, this limitation is interpreted as tiling elements (e.g., neurons, respective weights, etc.) 
b.       Dependent claims 2-14, 16-17, and 19-20 respectively depend from independent claims 1, 15, and 18 and thus inherit the deficiencies therefrom.  Therefore, dependent claims 2-14, 16-17, and 19-20 are also rejected under 35 U.S.C. 112(b) with the same basis and rationale applying. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 
6.            Claim(s) 1, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary et al. 2014/0122400 with publication date of May 1, 2014 (hereinafter Szatmary) in view of Le et al. Tiled Convolutional Neural Networks (2010) (hereinafter Le).
          With respect to claim 1, Szatmary teaches:  
A method of configuring an artificial neural network, comprising: selecting, for a receiving neuron in a layer of the artificial neural network, one or more input connections from a plurality of potential input connections; (Abstract: “Apparatus and methods for plasticity in spiking neuron network.” [0062]: “In one or more implementations, the processing network may initially comprise one or more neurons that are feature agnostic (e.g., may respond to any feature within the input). During network training, different neurons may develop (emerge) preferential responses to particular features.  The feature selective units may elicit strong response when they are presented with the input comprising the matching feature”; “Similarly, the orientation selective units may respond strongly when their matching orientation (e.g., vertical) is present within the input, and may respond weakly for non-matching orientation (e.g., horizontal).” The examiner notes that Szatmary’s eliciting a strong response from a receiving neuron by matching the preferential feature/orientation of the receiving neuron and the matching feature/orientation of the input features selecting (and hence input neuron(s) and input connection(s)) for a receiving neuron based on stronger responses with matching orientations teaches this limitation.)
          Szatmary does not appear to explicitly teach:
	determining a weight matrix based on the selected one or more input connections; and
          tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography.
          Le does, however, teach:
determining a weight matrix based on the selected one or more input connections; and (§ 4, p. 4: “We can avoid approximate orthogonalization by using local receptive fields, which are inherently built into Tiled CNNs. With these, the weight matrix W for each simple unit is constrained to be 0 outside a small local region. This locality constraint automatically ensures that the weights of any two simple units with non-overlapping receptive fields are orthogonal, without the need for an explicit orthogonality constraint.” The examiner notes that each receiving neuron in Le has a local receptive field that is smaller than the total number of potential input neurons in the previous layer, and that Le’s teaching of constraining the weight matrix to be zero outside the local receptive region teaches this limitation.)
tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography. (Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 2, § 2: “In this paper, rather than tying all of the weights in the network together, we instead develop a method that leaves nearby bases untied, but far-apart bases tied. This lets second-layer units pool over simple units that have different basis functions, and hence learn a more complex range of invariances.” ¶ 3, § 2: “We call this local untying of weights “tiling.” Tiled CNNs are parametrized by a tile size k: we constrain only units that are k steps away from each other to be tied.” ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s topographical map teaches a topography of an artificial neural network, and that hidden units K steps away from the current location teach an additional location. The examiner thus notes that Le’s tiling weights of CNNs into a tiled weight pattern and tying the weights of neurons k steps away from the current location with a tiled weight pattern at the current location teaches this limitation.)
          Szatmary and Le are analogous art because both pertain to training and operations of and object recognition with convolutional neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neuron network” (Szatmary at Abstract) with Le’s “tiled convolutional neural network” (Le at Abstract) so as to utilize Le’s teaching that enables a tiled convolutional neural network “to learn more complex invariance from unlabeled data” (Le ¶ 1, § 7, p. 8) and “to learn more complex representations” “in a much more efficient manner” (Le at ¶ 1, § 6.1, p. 5).
 
Szatmary modified by Le teaches the method of claim 1, and Le further teaches:
wherein the tiling pattern configuration includes a stride value, wherein the stride value corresponds to a spacing between positions in the topography at which the weight matrix is applied to inputs to the layer. (Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s K steps in its application of a tiled pattern of weights at one location and again at K steps away teaches a spacing between positions in the topography map teaches this limitation.)
          Szatmary and Le are analogous art because both pertain to training and operations of and object recognition with convolutional neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neuron network” (Szatmary at Abstract) with Le’s “tiled convolutional neural network” (Le at Abstract) so as to utilize Le’s teaching that enables a tiled convolutional neural network “to learn more complex invariance from unlabeled data” (Le ¶ 1, § 7, p. 8) and “to learn more complex representations” “in a much more efficient manner” (Le at ¶ 1, § 6.1, p. 5).
 
          With respect to claim 15, Szatmary teaches:
(Abstract: “Apparatus and methods for plasticity in spiking neuron network.” ¶ [0164]: “memory 1108”; ¶ [0164]: “the memory 1108 may be coupled to the processor 1102 via a direct connection (memory bus) 1116, and/or via a high-speed processor bus 1112”)
select, for a receiving neuron in a layer of the artificial neural network, one or more input connections from a plurality of potential input connections; (Abstract: “Apparatus and methods for plasticity in spiking neuron network.” [0062]: “In one or more implementations, the processing network may initially comprise one or more neurons that are feature agnostic (e.g., may respond to any feature within the input). During network training, different neurons may develop (emerge) preferential responses to particular features.  The feature selective units may elicit strong response when they are presented with the input comprising the matching feature”; “Similarly, the orientation selective units may respond strongly when their matching orientation (e.g., vertical) is present within the input, and may respond weakly for non-matching orientation (e.g., horizontal).” The examiner notes that Szatmary’s eliciting a strong response from a receiving neuron by matching the preferential feature/orientation of the receiving neuron and the matching feature/orientation of the input features (and hence input neuron(s) and input connection(s)) teaches this limitation.)
          Szatmary does not appear to explicitly teach:

tile the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography.
          Le does, however, teach:
determine a weight matrix based on the selected one or more input connections; and (§ 4, p. 4: “We can avoid approximate orthogonalization by using local receptive fields, which are inherently built into Tiled CNNs. With these, the weight matrix W for each simple unit is constrained to be 0 outside a small local region. This locality constraint automatically ensures that the weights of any two simple units with non-overlapping receptive fields are orthogonal, without the need for an explicit orthogonality constraint.” The examiner notes that each receiving neuron in Le has a local receptive field that is smaller than the total number of potential input neurons in the previous layer, and that Le’s teaching of constraining the weight matrix to be zero outside the local receptive region teaches this limitation.)
tile the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography. (Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 2, § 2: “In this paper, rather than tying all of the weights in the network together, we instead develop a method that leaves nearby bases untied, but far-apart bases tied. This lets second-layer units pool over simple units that have different basis functions, and hence learn a more complex range of invariances.” ¶ 3, § 2: “We call this local untying of weights “tiling.” Tiled CNNs are parametrized by a tile size k: we constrain only units that are k steps away from each other to be tied.” ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s topographical map teaches a topography of an artificial neural network, and that hidden units K steps away from the current location teach an additional location. The examiner thus notes that Le’s tiling weights of CNNs into a tiled weight pattern and tying the weights of neurons k steps away from the current location with a tiled weight pattern at the current location teaches this limitation.)
Szatmary and Le are analogous art because both pertain to training and operations of and object recognition with convolutional neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neuron network” (Szatmary at Abstract) with Le’s “tiled convolutional neural network” (Le at Abstract) so as to utilize Le’s teaching that enables a tiled convolutional neural network “to learn more complex invariance from unlabeled data” (Le ¶ 1, § 7, p. 8) and “to learn more complex representations” “in a much more efficient manner” (Le at ¶ 1, § 6.1, p. 5).
 
          With respect to claim 18, Szatmary teaches:
A non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform (¶ [0014]: “the apparatus includes a storage medium, the storage medium comprising a plurality of executable instructions configured to, when executed, process sensory input”.)
selecting, for a receiving neuron in a layer of the artificial neural network, one or more input connections from a plurality of potential input connections; (Abstract: “Apparatus and methods for plasticity in spiking neuron network.” [0062]: “In one or more implementations, the processing network may initially comprise one or more neurons that are feature agnostic (e.g., may respond to any feature within the input). During network training, different neurons may develop (emerge) preferential responses to particular features.  The feature selective units may elicit strong response when they are presented with the input comprising the matching feature”; “Similarly, the orientation selective units may respond strongly when their matching orientation (e.g., vertical) is present within the input, and may respond weakly for non-matching orientation (e.g., horizontal).” The examiner notes that Szatmary’s eliciting a strong response from a receiving neuron by matching the preferential feature/orientation of the receiving neuron and the matching feature/orientation of the input features selecting (and hence input neuron(s) and input connection(s)) for a receiving neuron based on stronger responses with matching orientations teaches this limitation.)
          Szatmary does not appear to explicitly teach:
determining a weight matrix based on the selected one or more input connections; and 

          Le does, however, teach:
determining a weight matrix based on the selected one or more input connections; and (§ 4, p. 4: “We can avoid approximate orthogonalization by using local receptive fields, which are inherently built into Tiled CNNs. With these, the weight matrix W for each simple unit is constrained to be 0 outside a small local region. This locality constraint automatically ensures that the weights of any two simple units with non-overlapping receptive fields are orthogonal, without the need for an explicit orthogonality constraint.” The examiner notes that each receiving neuron in Le has a local receptive field that is smaller than the total number of potential input neurons in the previous layer, and that Le’s teaching of constraining the weight matrix to be zero outside the local receptive region teaches this limitation.)
tiling the weight matrix so that an input transformation corresponding to the weight matrix is applied to additional locations in the topography. (Abstract: “We propose tiled convolution neural networks (Tiled CNNs), which use a regular “tiled” pattern of tied weights that does not require that adjacent hidden units share identical weights, but instead requires only that hidden units k steps away from each other to have tied weights”. ¶ 2, § 2: “In this paper, rather than tying all of the weights in the network together, we instead develop a method that leaves nearby bases untied, but far-apart bases tied. This lets second-layer units pool over simple units that have different basis functions, and hence learn a more complex range of invariances.” ¶ 3, § 2: “We call this local untying of weights “tiling.” Tiled CNNs are parametrized by a tile size k: we constrain only units that are k steps away from each other to be tied.” ¶ 3, § 1, p. 1: “we use a modification of Topographic ICA (TICA) [8], which learns to organize features in a topographical map by pooling together groups of related features.” The examiner notes that Le’s topographical map teaches a topography of an artificial neural network, and that hidden units K steps away from the current location teach an additional location. The examiner thus notes that Le’s tiling weights of CNNs into a tiled weight pattern and tying the weights of neurons k steps away from the current location with a tiled weight pattern at the current location teaches this limitation.)
          Szatmary and Le are analogous art because both pertain to training and operations of and object recognition with convolutional neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neuron network” (Szatmary at Abstract) with Le’s “tiled convolutional neural network” (Le at Abstract) so as to utilize Le’s teaching that enables a tiled convolutional neural network “to learn more complex invariance from unlabeled data” (Le ¶ 1, § 7, p. 8) and “to learn more complex representations” “in a much more efficient manner” (Le at ¶ 1, § 6.1, p. 5).
 
7.            Claims 2-9, 16-17, and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Szatmary et al. 2014/0122400 with publication date of May 1, 2014 (hereinafter Szatmary) in view of Le et al. Tiled Convolutional Neural Networks (2010) (hereinafter Le) and further in view of van Pelt et al. Estimating Neuronal van Pelt).
 
With respect to claim 2, Szatmary teaches the method of claim 1.  Szatmary modified by Le does not appear to explicitly teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on: a distance between the potential input connection and a segment of a dendrite of the receiving neuron; and a dendritic rule.
van Pelt does, however, teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on: a distance between the potential input connection and a segment of a dendrite of the receiving neuron; and a dendritic rule. (¶ 1, p. 1: “Connectivity in terms of candidate synaptic contacts between neurons can be determined directly on the basis of their arborizations but also indirectly on the basis of their density fields”; and “[t]o decide when a candidate synapse can be formed, we previously developed a criterion defining that axonal and dendritic line pieces should cross in 3D and have an orthogonal distance less than a threshold value. In this paper, we developed new methodology for applying this criterion to density fields.” ¶ 1, p. 13, Estimation of the connection probability in neuronal networks: “For deriving the mean connection probability in a network one needs to average over all the different mutual positions of the neuron pairs. This can be done by calculating the distance distributions of all the neuron pairs in the network and convoluting the distributions with the expected connection probabilities”. ¶ 4, right-hand column, p. 2: “the mean connection probability and the Euclidean distances of synapses to their pre- and post-synaptic somata are estimated in a given network of neurons represented by their density fields.” The examiner notes that van Pelt’s dendritic line of a post-synaptic soma teaches a segment of a dendrite of a receiving neuron, that van Pelt’s determination of a distance between a synapse to a post-synaptic soma teaches a distance between the potential input connection and a segment of a dendrite of the receiving neuron. The examiner thus notes that van Pelt’s determining whether a candidate is probable (and hence selecting a potential input connection) based on a distance criterion for determining whether the input connection can be formed based on a distance criterion for a dendritic line teaches the above limitation.)
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine van Pelt at Abstract).

With respect to claim 3, Szatmary teaches the method of claim 2. Szatmary modified by Le does not appear to explicitly teach:
wherein the dendritic rule comprises an axonal range parameter that specifies a likelihood that the potential input connection is selected based on the distance from the potential input connection to the segment of the dendrite of the receiving neuron.
van Pelt does, however, teach:
wherein the dendritic rule comprises an axonal range parameter that specifies a likelihood that the potential input connection is selected based on the distance from the potential input connection to the segment of the dendrite of the receiving neuron. (¶ 3, right-hand column, p. 2: “The objectives of this paper are (i) to derive connectivity from overlapping density fields using our recently developed criterion for the formation of synaptic contacts”; ¶ 2, right-hand column, p. 6: “the connection probability was estimated from the expected number of contacts by using a mapping function derived from the connectivity between the actual arborizations.”  ¶ 1, p. 13, Estimation of the connection probability in neuronal networks: “For deriving the mean connection probability in a network one needs to average over all the different mutual positions of the neuron pairs. This can be done by calculating the distance distributions of all the neuron pairs in the network and convoluting the distributions with the expected connection probabilities”.  ¶ 4, right-hand column, p. 2: “the mean connection probability and the Euclidean distances of synapses to their pre- and post-synaptic somata are estimated in a given network of neurons represented by their density fields.” The examiner notes that van Pelt’s determining whether a connection can be formed between a post-synaptic neuron and a pre-synaptic neuron by determining the connection probability derived from the connectivity, and that van Pelt’s determining the connectivity by calculating a distance between a synapse to a post-synaptic soma teaches a distance between the potential input connection and a segment of a dendrite of the receiving neuron.  Therefore, van Pelt teaches the above limitation.)
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).

With respect to claim 4, Szatmary teaches the method of claim 2. Szatmary modified by Le does not appear to explicitly teach:
the dendritic rule comprises a dendritic range parameter that specifies a likelihood that the potential input connection is selected based on a perpendicular distance from the segment of the dendrite of the receiving neuron to the potential input connection.
van Pelt does, however, teach:
the dendritic rule comprises a dendritic range parameter that specifies a likelihood that the potential input connection is selected based on a perpendicular distance from the segment of the dendrite of the receiving neuron to the potential input connection. (¶ 1, p. 1: “To decide when a candidate synapse can be formed, we previously developed a criterion defining that axonal and dendritic line pieces should cross in 3D and have an orthogonal distance less than a threshold value.” ¶ 1, p. 13, Estimation of the connection probability in neuronal networks: “For deriving the mean connection probability in a network one needs to average over all the different mutual positions of the neuron pairs. This can be done by calculating the distance distributions of all the neuron pairs in the network and convoluting the distributions with the expected connection probabilities”. The examiner notes that van Pelt’s orthogonal distance less than a threshold value teaches a dendritic rule, and van Pelt’s determining whether a candidate synapse (and hence connection) can be formed for a signal receiving neuron based on the orthogonal distance and the aforementioned threshold value teaches this limitation.)
 
Szatmary teaches the method of claim 1. Szatmary modified by Le does not appear to explicitly teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a property of an input neuron, where the input neuron corresponds to the potential input connection.
van Pelt does, however, teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a property of an input neuron, where the input neuron corresponds to the potential input connection. (¶ 1, p. 1: “To decide when a candidate synapse can be formed, we previously developed a criterion defining that axonal and dendritic line pieces should cross in 3D and have an orthogonal distance less than a threshold value.”  The examiner notes that van Pelt’s axonal line teaches a potential input connection, and that van Pelt’s determining whether a candidate synapse (and hence connection) can be formed for a signal receiving neuron based on whether the orthogonal distance between the axonal line and the dendritic line is less than a threshold value teaches this limitation.)
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).
 
With respect to claim 6, Szatmary teaches the method of claim 5. Szatmary modified by Le does not appear to explicitly teach:
wherein the property is an angle of rotation in the topography of the input neuron.
van Pelt does, however, teach:
wherein the property is an angle of rotation in the topography of the input neuron.
FIGS. A1, A3E, A3F, ¶ 1, p. 1, ¶ 2, LHS, p. 4 - ¶ 1, RHS, p. 4; “Crossing line pieces, crossing probabilities, and crossing distances”, LHS, p. 5; “conditional crossing probabilities”, p. 5.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that van Pelt determines whether a synaptic contact may be formed between two neurons by manipulating the azimuth angle (for 2D and 3D) and the elevation angle (for 3D) for determining intersections of a dendritic element of a receiving neuron with 2D grids/3D voxels and intersections of an axonal element of a transmitting neuron with 2D grids/3D voxels from the aforementioned models.
The examiner also notes that van Pelt’s determining synaptic contact(s) between an axonal element of a transmitting neuron and a dendritic element of a receiving neuron uses a line or cylinder model for the arborizations of the neurons by manipulating the azimuth angle (for 2D and 3D modeling) and the elevation angle (for 3D modeling) within their respective ranges.  That is, van Pelt’s performs repeated calculations for each of a set of azimuth angles within a range (e.g., [-90, 90] degrees in FIG. A3E) for 2D and 3D modeling and repeating calculations for each of a set of elevation angles within a range (e.g., [-90, 90] degrees in FIG. A3F) in determining the distribution of the dendritic and axonal segments (referred to as intersections with 2D grids/3D voxels) of the corresponding arborizations of the receiving neuron and the transmitting neuron.  
Therefore, the examiner asserts that each choice of the azimuth angle (and the elevation angle) teaches an angle of rotation of the neuron from a reference datum such as an axis or a plane in van Pelt’s model.  Therefore, van Pelt teaches this limitation.
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).
 
With respect to claim 7, Szatmary teaches the method of claim 6. Szatmary modified by Le does not appear to explicitly teach:
wherein whether the potential input connection is selected is further based on an angle of rotation of a segment of a dendrite of the receiving neuron.
van Pelt does, however, teach:
wherein whether the potential input connection is selected is further based on an angle of rotation of a segment of a dendrite of the receiving neuron.
FIGS. A1, A3E, A3F, ¶ 1, p. 1, ¶ 2, LHS, p. 4 - ¶ 1, RHS, p. 4; “Crossing line pieces, crossing probabilities, and crossing distances”, LHS, p. 5; “conditional crossing probabilities”, p. 5.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner also notes that van Pelt’s determining connection(s) between an axonal element of a transmitting neuron and a dendritic element of a receiving neuron uses a line or cylinder model for the arborizations of the neurons by manipulating the azimuth angle (for 2D and 3D modeling) and the elevation angle (for 3D modeling) with their respective ranges.  That is, van Pelt performs repeated calculations for each of a set of azimuth angles within a range (e.g., [-90, 90] degrees in FIG. A3E) for 2D and 3D modeling and repeating calculations for each of a set of elevation angles within a range (e.g., [-90, 90] degrees in FIG. A3F) in determining the distribution of the dendritic and axonal segments (referred to as intersections with 2D grids/3D voxels) of the corresponding arborizations of the receiving neuron and the transmitting neuron.  

Therefore, the examiner asserts that each choice of the azimuth angle (and the elevation angle in 3D modeling) of a dendritic element teaches an angle of rotation of a dendrite of the receiving neuron from a reference datum, and that van Pelt’s determining whether a connection (potential connection) can be formed based on the distance between the dendritic element and an axonal element as described in van Pelt teaches this limitation.
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).
 
With respect to claim 8, Szatmary teaches the method of claim 7. Szatmary modified by Le does not appear to explicitly teach:

van Pelt does, however, teach:
wherein whether the potential input connection is selected is further based on a distance between the segment of the dendrite and the body of the receiving neuron.
(¶ 1, Introduction: “Another way of characterizing the spatial structure of neurons is by discretizing space by means of a grid of voxels and defining in each voxel the neuronal “mass” (i.e., the length or the volume of a branch in that voxel). When the mass in each voxel is divided by the voxel volume, this description results in a neuronal “mass” density field (in short called density field).” ¶ 1, LHS, p. 2: “when rotation invariance around a central axis can be assumed, the total mass at a certain radial distance from, and a certain height at the axis, can be smeared out uniformly over the circle with that radius and at that height”; and ¶ 2, LHS, p. 2: “Synaptic contacts may occur when axonal and dendritic elements are very close in space, i.e., within a few microns, a condition usually referred to as Peters’ rule (Peters,1979).” ¶ 2, LHS, p. 4: “Under these conditions it is sufficient to have a stable estimate of the radial distribution of dendritic mass Md(r) and axonal mass Ma(r) vs. distance r from the soma.”  Eq. (2) shows that the density is inversely proportional to the square of the radial distance from the axis of the line/cylinder element for a dendritic element.  
The examiner first notes that the aforementioned “height at the axis” of a line/cylinder that models a dendrite teaches the distance from the contact of the aforementioned dendritic element with the axonal element. The examiner further notes that these passages teach that (1) van Pelt’s density distribution is formulated as mass (the total lengths of dendritic or axonal elements in a grid or voxel) divided by the area of the grid or the volume of the voxel, that (2) the density distribution is decreases with the height at the axis of a line / cylinder element that models a dendritic segment, and that (3) van Pelt determines whether a potential connection can be made at a contact between a dendritic element of a receiving neuron and an axonal element of a transmitting neuron by using the aforementioned density distributions based on a distance criterion for the contact between the dendritic and axonal elements. 
Therefore, depending on how far the aforementioned contact is located relative to the soma (the aforementioned “height at the axis of the dendritic element and that of the axonal element at the “contact”, van Pelt can use the density distribution (which decreases as the height at the axis of the line/cylinder of the dendritic / axonal element increases from the soma) to determine the probability of the connection at this contact.  The examiner thus asserts that van Pelt’s determining the connection probability is based on the height at the axis of a line/cylinder that models a dendrite, and the height signifies the distance from the contact (with an axonal element) to the soma, and that van Pelt thus teaches this limitation.) 
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).
 
With respect to claim 9, Szatmary teaches the method of claim 1. Szatmary modified by Le does not appear to explicitly teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a plurality of connection pattern parameters, each connection parameter having a value determined by an evolutionary algorithm.
van Pelt does, however, teach:
wherein a potential input connection of the plurality of potential input connections is selected based at least in part on a plurality of connection pattern parameters, each connection parameter having a value determined by an evolutionary algorithm.
(FIG. 2 shows “the set of 50 random neuronal morphologies with their axonal (green), basal (red), and apical (blue) dendritic arborizations, generated with the NETMORPH simulator using a parameter set optimized on a set of rat cortical layer 2/3 pyramidal neurons from the NeuroMorpho.org database.” FIG. 7 shows the scattergram of connection probability (and hence candidate connections) versus the radial distance between the somata of neuron pairs based on the varying displacements (Z) as well as the varying crossing distance criteria (). 
The examiner notes that van Pelt’s varying the crossing distances criterion ( in FIG. 7 indicative of the minimum distance for a candidate connection) and displacements (Z in FIG. 7 indicative of the distances between the estimated contacts of dendrites and the soma of a neuron) teaches a plurality of connection pattern parameters, and van Pelt’s generation of the set of optimized parameters, the values of the crossing distance criterion, and/or the value of the distances between estimated contacts teaches an evolution algorithm.  The examiner further notes that van Pelt’s determining the connection probability between a pair of a neurons by varying the aforementioned parameters and approximating the data with best-fitting regression functions teaches whether a connection is probable and thus the selection of a potential input connection from multiple candidate input connections based on multiple parameters.)
Szatmary, Le, and van Pelt are analogous art because all three references pertain to networks of neurons.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) van Pelt’s determination of “[c]onnectivity in terms of candidate synaptic contacts between neurons” “on the basis of their arborizations but also indirectly on the basis of their density ﬁelds” (van Pelt at ¶ 1, p. 1) so that Szatmary’s “spiking neural network” (Szatmary at ¶ Abstract and [0006]) modified by Le’s “tiled conventional neural network” can also have “simulated neurons [that] are realistic in all relevant aspects of their morphology” (van Pelt at ¶ 3, right-hand column, p. 18) and correctly determine “estimates of the number of contacts between neuron pairs calculated from their density ﬁelds [that] are fully consistent with the number of contacts calculated from the actual arborizations” (van Pelt at Abstract).
 
With respect to claim 16, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 17, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 19, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 20, it is substantially similar to claim 9 and is rejected in the same manner, the same art and reasoning applying.
 
8.            Claims 11-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Szatmary et al. 2014/0122400 with publication date of May 1, 2014 Szatmary) in view of Le et al. Tiled Convolutional Neural Networks (2010) (hereinafter Le) and further in view of Zhou et al. Oriented Response Networks (13 July 2017) (hereinafter Zhou).
 
With respect to claim 11, Szatmary teaches the method of claim 1.  Szatmary modified by Le does not appear to explicitly teach:
wherein the tiling pattern configuration includes a rotational stride value, and
wherein the rotational stride value corresponds to an angular spacing at which rotated weight matrices are applied to inputs to the layer at a position in the topography; and further comprising:
determining a rotated weight matrix.
Zhou does, however, teach:
wherein the tiling pattern configuration includes a rotational stride value, and (Abstract: “[i] n this paper, we propose Active Rotating Filters (ARFs) that actively rotate during convolution and produce feature maps with location and orientation explicitly encoded. An ARF acts as a virtual filter bank containing the filter itself and its multiple unmaterialised rotated versions.” § 3.1, p. 521: “An ARF F is clockwise rotated by θ to yield its rotated variant Fθ through the following two steps, coordinate rotation and orientation spin.”  The examiner notes that Zhou’s orientation spin of the angle θ in its generation of multiple rotated variants by rotating an active rotating filter F teaches an angular spacing (of the angle θ), and that Zhou’s rotating an active rotating filter (also known as a kernel or weight matrix in neural networks) to create a filter bank of the filter (e.g., weight matrix) itself and multiple rotated versions (e.g., rotated weight matrices) at respective orientations teaches the above limitation.)
wherein the rotational stride value corresponds to an angular spacing at which rotated weight matrices are applied to inputs to the layer at a position in the topography; and further comprising: (Abstract: “[i] n this paper, we propose Active Rotating Filters (ARFs) that actively rotate during convolution and produce feature maps with location and orientation explicitly encoded. An ARF acts as a virtual filter bank containing the filter itself and its multiple unmaterialised rotated versions.” § 3.1, p. 521: “An ARF F is clockwise rotated by θ to yield its rotated variant Fθ through the following two steps, coordinate rotation and orientation spin.”  The examiner notes that Zhou’s rotation angle θ teaches a rotation spacing value, and that the total angle spanning by the filter and its rotated variants in the bank of filters teaches a rotational stride value.  Therefore, Zhou teaches the above limitation.)
determining a rotated weight matrix. (Abstract: “[i] n this paper, we propose Active Rotating Filters (ARFs) that actively rotate during convolution and produce feature maps with location and orientation explicitly encoded. An ARF acts as a virtual filter bank containing the filter itself and its multiple unmaterialised rotated versions.” § 3.1, p. 521: “An ARF F is clockwise rotated by θ to yield its rotated variant Fθ through the following two steps, coordinate rotation and orientation spin.”  The examiner notes that Zhou’s rotating an active rotating filter (also known as a kernel or weight matrix in neural networks) to create one or more rotated variants (e.g., rotated weight matrices) at respective orientations or a bank including the filter and its one or more rotated variants teaches determining a rotated weight matrix.)
Szatmary, Le, and Zhou are analogous art because all three references pertain to recognition of objects (e.g., images).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with Zhou’s “active rotating filters” that use “uses only 12% parameters (4.4M vs 36.5M) to outperform the state-of-the-art WideResNet-28-10 on CIFAR10” to “signiﬁcantly improve the state-of-the-arts on both CIFAR10 and CIFAR100.” (Zhou at ¶¶ 1-2, § 4.3 Natural Image Classification, p. 526).
 
With respect to claim 12, Szatmary teaches the method of claim 1.  Szatmary modified by Le does not appear to explicitly teach:
wherein the rotated weight matrix is determined based on the weight matrix.
Zhou does, however, teach:
wherein the rotated weight matrix is determined based on the weight matrix. (§ 3.1, p. 521: “An ARF F is clockwise rotated by θ to yield its rotated variant Fθ through the following two steps, coordinate rotation and orientation spin.” The examiner first notes that Zhou’s filter is interpreted as a weight matrix, and that the rotated variants of the filter or the bank including the filter and its rotated variants is interpreted as a rotated matrix as in most CNNs, the terms filter and weight matrix are often used interchangeably in CNNs because both are applied to an input feature vector to extract/derive information for generation of a feature map, and this is exactly how Zhou’s filters and rotated versions are used. The examiner further notes that Zhou’s Coordinate Rotation in Equation (1) and Orientation Spin at a rotational stride value θ in Eq. (2) teaches that the rotated version of the filter (and hence the rotated weight matrix) Fθ is calculated from and is thus based on the original filter F (and hence the weight matrix).)
Szatmary, Le, and Zhou are analogous art because all three references pertain to recognition of objects (e.g., images).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with Zhou’s “active rotating filters” that use “uses only 12% parameters (4.4M vs 36.5M) to outperform the state-of-the-art WideResNet-28-10 on CIFAR10” to “signiﬁcantly improve the state-of-the-arts on both CIFAR10 and CIFAR100.” (Zhou at ¶¶ 1-2, § 4.3 Natural Image Classification, p. 526).
 
With respect to claim 13, Szatmary teaches the method of claim 1.  Szatmary modified by Le does not appear to explicitly teach:
wherein the rotated weight matrix is determined based on a second selection of input connections.
Zhou does, however, teach:
(§ 3.1, p. 521: “Coordinate Rotation. An ARF rotates around the origin O, Fig. 2, and the point at (p, q) in Fθ is calculated from four neighbors around (p′, q′) in F”; § 3.1, p. 521: “Orientation Spin. As discussed, an ARF can be viewed as N-directional points on a grid. Each N-directional point                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            θ
                                            ,
                                             
                                            p
                                            q
                                        
                                        
                                            '
                                        
                                    
                                
                                →
                            
                        
                     is the N-points uniform sampling of a desired oriented response                         
                            
                                
                                    F
                                
                                
                                    θ
                                    ,
                                     
                                    p
                                    q
                                
                                
                                    '
                                
                            
                            (
                            α
                            )
                        
                    , which is a continuous periodic function of angle α with period 2π.”  The examiner notes that Zhou’s referencing “four neighbors” in its calculation of a rotated version teaches a second set of input connections while the point (p’, q’) in F pertains to the first set of input connections.)
Szatmary, Le, and Zhou are analogous art because all three references pertain to recognition of objects (e.g., images).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with Zhou’s “active rotating filters” that use “uses only 12% parameters (4.4M vs 36.5M) to outperform the state-of-the-art WideResNet-28-10 on CIFAR10” to “signiﬁcantly improve the state-of-the-arts on both CIFAR10 and CIFAR100.” (Zhou at ¶¶ 1-2, § 4.3 Natural Image Classification, p. 526).
 
With respect to claim 14, Szatmary teaches the method of claim 1.  Szatmary modified by Le does not appear to explicitly teach:

Zhou does, however, teach:
updating the weight matrix based on a learning rule. (¶ 1, § 3.3, p. 522: “During the back-propagation, error signals δ(k) of all rotated versions of the ARF are aligned to                         
                            
                                
                                    δ
                                
                                
                                    -
                                    
                                        
                                            θ
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     using (1) and (2), and aggregated to update the materialised ARF” and Equation (6). The examiner notes that Zhou’s aligning error signals of rotated filters teaches a learning rule, and Zhou’s updating a materialized active rotating filter at least by aligning such error signals during backward propagation teaches the above limitation.)
Szatmary, Le, and Zhou are analogous art because all three references pertain to recognition of objects (e.g., images).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Szatmary’s “spiking neural network”, which is “frequently used to gain an understanding of biological neural networks” (Szatmary at ¶ [0006]), modified by Le’s “tiled conventional neural network” constrained with the “locality constraint that is “biologically motivated” (Le at Abstract and FN3, p. 3) with Zhou’s “active rotating filters” that use “uses only 12% parameters (4.4M vs 36.5M) to outperform the state-of-the-art WideResNet-28-10 on CIFAR10” to “signiﬁcantly improve the state-of-the-arts on both CIFAR10 and CIFAR100.” (Zhou at ¶¶ 1-2, § 4.3 Natural Image Classification, p. 526).
 
Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalisman et al. Deriving Physical Connectivity from Neuronal Morphology (2003) teaches a model for the derivation of physical connectivity from morphology, which is closer to the model of Liley and Wright (1994) by discarding the incorrect assumption that axonal and dendritic arbors are spherical symmetrical and the incorrect assumption that branching directionality can be ignored and only absolute branching density is needed.  Kalisman further teaches devising an axonal template and a dendritic template with statistic representation obtained from 3D reconstruction of cell types to provide all the information needed to estimate the number of physical contacts formed by a pair of neurons of a type. 
b.	Marcos et al. Learning Rotation Invariant Convolutional Filters for Texture Classification (2016) teaches learning discriminative filters using a shallow convolutional neural network by encoding rotation invariance in a model by tying the weights of groups of filters to several rotated versions of the canonical filter in the group.
c.	Ramesh S. A Guide to An Efficient Way to Build Neural Network Architectures- Part II: Hyper-Parameter Selection and Tuning for Convolutional Neural Networks Using Hyperas on Fashion-MNIST (May 7, 2018) teaches, inter alia, “[a] filter is a matrix of weights with which we convolve on the input. The filter on convolution, provides a measure for how close a patch of input resembles a feature.”
d.	van Pelt et al. (2010) An Algorithm for Finding Candidate Synaptic Sites in Computer Generated Networks of Neurons with Realistic Morphologies (2010) teaches determining candidate synaptic sites in an artificial network of neurons 
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

 
/E.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126